NANCY STEFFEN RAHMEYER, Judge.
I respectfully dissent. The majority opinion grants a writ of mandamus on a discovery matter based on one reason the trial court gave in the grant of its protective order. That reason was that BNSF had “already obtained all of [Mr. Patton’J’s medical records related to the injuries alleged in the petition, which are physical, not psychiatric. [Mr. Patton’s] psychiatric records held by Dr. Rao are not relevant to those injuries and are not discoverable.” A reviewing court affirms the decision of the trial court on any basis that is correct, even if the reviewing court might have ruled on a different basis. Kubley v. Brooks, 141 S.W.3d 21, 27 n. 5 (Mo. banc 2004); Fix v. Fix, 847 S.W.2d 762, 766 (Mo. banc 1993); Edgar v. Fitzpatrick, 377 S.W.2d 314, 318 (Mo. banc 1964). I believe, as is admitted in the majority opinion, that the discovery request was too broad. An overly broad request alone would have been a valid basis for denying this writ of mandamus. See State ex rel. Jones v. Syler, 936 S.W.2d 805, 808 (Mo. banc 1997) (holding a writ was appropriate when the authorization was not limited as to time and not limited to specific healthcare providers). BNSF did not request medical records, reports and other medical documents limited in time; therefore, denial of the discovery request would have been proper.
Furthermore, a brief review of the docket entries indicates extensive discovery. Approximately 130 notices to take depositions have been filed in this case. The trial court ruled on BNSF’s summary judgment motion. The trial court ruled on at least 10 motions to compel discovery, numerous objections to interrogatories, and at least 10 other motions for sanctions, protective orders or to obtain authorizations before the court. In the trial court’s September 22, 2009 order regarding one BNSF motion to compel, the trial court noted that BNSF “seeks to compel [Mr. Patton] to provide 66 additional records authorizations beyond those already provided.” In fact, on the present issue alone, the trial court noted in its February 25, 2011 order, “The parties have previously presented this Court with discovery disputes in this area [Dr. Rao’s medical records] at least twice.” BNSF sought reconsideration of the order a third time, which was addressed on March 16, 2011.1 The parties do not dispute that BNSF already has acquired all of Mr. Patron’s prescription records, including those held by Dr. Rao. BNSF’s allegation that perhaps there may be something relevant in the patient history of Dr. Rao may have rung hollow with the trial court.
Clearly, the trial judge was no stranger to the alleged facts in this case. The trial court may have granted the protective order on the basis that there appeared to be an abuse of the discovery process. As a further reason, the court could have granted the protective order as a sanction for obtaining records that Mr. Patton alleges were unauthorized. Mr. Patton alleges that BNSF abused the discovery process on a prior occasion by supplying Dr. Stromsdorfer’s medical records to Dr. Hogan before the trial court issued a proper medical authorization. In justifying its action, BNSF produced a 10-year-old medical authorization by Dr. Stromsdorfer’s office from a prior lead exposure litigation that released the records to a law firm uninvolved in the present litigation. Dr. *178Stromsdorfer provided an affidavit asserting that his office “has never released a copy of Michael Patton’s medical records to [counsel for BNSF in the present litigation] pursuant to an authorization” and that BNSF attempted to conduct ex parte communications with Dr. Stromsdorfer regarding Mr. Patton’s medical records.
As noted by this Court,
Missouri’s litigators are reminded that “[t]he discovery process was not designed to be a scorched earth battlefield upon which the rights of the litigants and the efficiency of the justice system should be sacrificed to mindless overzealous representation of plaintiffs and defendants.” State ex rel. Madlock v. O’Malley, 8 S.W.3d 890, 891 (Mo. banc 1999). The discovery process was not designed to be an endless and unduly expensive ordeal. The rules of discovery are intended to allow pretrial discovery to be conducted as promptly and inexpensively as possible. Missouri litigators should act accordingly.
State ex rel. Ford Motor Co. v. Westbrooke, 151 S.W.3d 364, 369 (Mo. banc 2004).
Finally, the trial court, in its February 25, 2011 order, reminded the parties of Local Rule 32.7, which states, “Parties seeking medical records shall use the standard medical authorization approved by the Court.” (emphasis added). The rule further provides, “No objections to the standard medical authorization will be entertained by the Court.” Local Rule 32.7. A review of the requested authorizations indicates that the proper filing form was not followed.2 Certainly, another valid reason to grant the motion to quash and protective order arises if the court based its decision on BNSF’s failure to follow the rules set forth for discovery in that circuit.
It is well settled that a trial court has broad discretion in controlling and managing discovery, and this Court should interfere with that exercise of discretion only when it deems the trial court to have abused its discretion to the point that a decision “is clearly against the logic of the circumstances, is arbitrary and unreasonable, and indicates a lack of careful consideration.” State ex rel. Ford Motor Co. v. Messina, 71 S.W.3d 602, 607 (Mo. banc 2002). In light of the fact that Dr. Rao did not treat Mr. Patton until after the initial injury, the tenuous allegation by BNSF in an overbroad interrogatory that there might be something in the patient history that was relevant to the issue of causation, and the already extensive discovery, I would find that the trial court’s decision was not arbitrary or unreasonable, nor did it indicate a lack of careful consideration. I would find no abuse of discretion in the grant of the protective order and would deny the writ.

. The order addressed in the majority opinion was this order denying BNSF’s motion to reconsider the grant of the protective order.


. Dr. Rao’s medical authorization was not included in the legal file. The medical authorization from Dr. Stromsdorfer clearly fails to follow Local Rule 32.7, which, paired with the trial court's admonishing, creates the reasonable inference that proper form was not followed.